DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claim 1, the scope of the claim is indefinite because it is not clear what is included and what is excluded by the claim. In particular, storing “an indication of a mapping” is ambiguous because it is unclear whether mapping itself is being stored or an indication (such as a flag) indicating that mapping exists somewhere else, but not necessarily stored at a device. Applicants are requested to clarify what constitutes “an indication of a mapping”. It is further noted that further describing what each self-healing network contains amounts to a non-functional descriptive material because the claim does not require routing the requested portion of the content via a self-healing network. It also noted that “self-healing” is a mere name tag and does not limit a network to any particular structure that would accomplish “self-healing” functionality.
Dependent claims are rejected for the same reasons because they incorporate all the limitations of the corresponding independent claim and fail to provide missing clarity. 

As to claim 9, it is unclear whether the claimed device is a lead wireless device. If it is not, then describing what each self-healing network contains amounts to a non-functional descriptive material because the claim does not require routing the requested portion of the content via a self-healing network and/or using the lead wireless device. It also noted that “self-healing” is a mere name tag and does not limit a network to any particular structure that would accomplish “self-healing” functionality.
The claim limitation “instructions executable by one or more processors of the device to cause the device…” suggests intended use. Instructions are inherently executable (not the same as “being executed”) and “to cause” does not require action to be actually performed rendering the scope of the claim indefinite. Applicants are advised to make amendments to having the functionality performed by the claimed device to be positively recited.
Dependent claims are rejected for the same reasons because they incorporate all the limitations of the corresponding independent claim and fail to provide missing clarity. It is noted that claim 12 partially resolves the issues raised with respect to claim 9 pertaining to relation between claimed device and lead wireless device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bedekar (US 2018/0034911 A1).
As to claim 1, Bedekar teaches a method for delivering content for consumption by passengers on-board a vehicle (abstract), the method comprising:
storing, at a device of a network on-board the vehicle [one of the seat devices 326] (Fig. 3A), an indication of a mapping between portions of distributively stored passenger-consumable content and respective on-board storage locations [a torrent descriptor file] (par. [0048], [0049], [0072]), the respective on-board storage locations including one or more servers [each seat device includes storage 342 storing and sharing portion of a passenger-consumable content, thus, functioning as a server] (par. [0040]) and one or more self-healing networks [seat devices 326 forming a peer-to-peer network 300] (Fig. 3A), each self-healing network of the one or more self-healing networks having a respective lead wireless device [seat device having communication interface 328] (Fig. 3A) providing an only wireless link communicatively connecting any device on the each self-healing network [seat devices 326] to the one or more servers [communication interface provides wireless and/or wired connection to other devices] (Fig. 3A, par. [0045]); and
routing, by the device based on the mapping, a requested portion of the passenger-consumable content to a requesting device on-board the vehicle (par. [0075], [0076]).

As to claim 2, Bedekar teaches that the requested portion is stored in one of the one or more self-healing networks [requested content is stored and streamed from other peers] (par. [0051]).

As to claim 3, Bedekar teaches that the one or more servers includes the device, and the requesting device is a device included in the one or more self-healing networks [each of the seat devices 326 is a peer that stores, requests, and serves passenger-consumable content, therefore, acting as a server and a client, which a basis for peer-to-peer networks] (par. [0039], [0040], and [0046]).

As to claim 4, Bedekar teaches that storing the indication of the mapping at the device of the network includes storing the indication of the mapping at the lead wireless device of a particular self-healing network included in the one or more self-healing networks [it is noted that limitation amounts to a non-functional descriptive material because the lead wireless device is not claimed to perform routing in claim 1] (par. [0048], [0049], [0072]).

As to claim 5, Bedekar teaches that the requesting device is included in the particular self-healing network (par. [0040]).

As to claim 6, Bedekar teaches that the requesting device is included in another self-healing network [there can be multiple groups 358, 360] (Fig. 3B, par. [0063]).

As to claim 7, Bedekar teaches that the requested portion of the passenger-consumable content is stored at another device of the particular self-healing network (par. [0051]);
the method further comprising obtaining, by the lead wireless device of the particular self-healing network, a copy of the requested portion from another device and storing the copy of the requested portion at the lead wireless device of the particular self-healing network [downloading portion of a file from another peer] (par. [0051]); and
wherein routing the requested portion of the passenger-consumable content to the requesting device includes accessing the copy of the requested portion stored at the lead wireless device [accessing buffered copy and routing for display] (par. [0076]).

As to claim 8, Bedekar teaches updating, by the device, the mapping responsive to additional passenger-consumable content has been newly stored in one of the one or more self-healing networks [as each peer receives a new piece of file, the torrent descriptor file is updated to reflect that the peer has the new piece of file and can now be a source for other peers] (par. [0049]); and routing, by the device, the additional passenger-consumable content to another requesting device based on the updated mapping [peer that receives new piece of file can now act a server to other peers wanting to download this piece of content] (par. [0049]).

As to claim 9, Bedekar teaches a device for delivering content for consumption by passengers on-board a vehicle, the device disposed on-board the vehicle [one of the seat devices 326] (Fig. 3A) and the device comprising:
one or more memories [memory 340] (Fig. 3A) storing a mapping between portions of distributively stored passenger-consumable content and respective on-board storage locations, the respective on-board storage locations including one or more servers and one or more self-healing networks, and each self-healing network of the one or more self-healing networks having a respective lead wireless device providing an only wireless link communicatively connecting any device of the each self-healing network to the one or more servers, as discussed per claim 1 above; and
	computer-executable instructions stored on the one or more memories, the computer-executable instructions executable by one or more processors of the device (claim 14) to cause the device to route, based on the mapping, a requested portion of the passenger-consumable content to a requesting device on-board the vehicle, as discussed per claim 1 above.

As to claims 10-16, Bedekar teaches all the elements as discussed per corresponding method claims 2-8.

As to claim 17, Bedekar teaches a system for delivering content for consumption by passengers on-board a vehicle (Fig. 1A), the system comprising:
	one or more servers disposed on-board the vehicle [seat devices 326] (Fig. 3A);
	one or more self-healing networks disposed on-board the vehicle, each self-healing network of the one or more self-healing networks having a respective lead wireless device providing an only wireless link communicatively connecting any device of the each self-healing network to the one or more servers [as discussed per claim 1 above] (Fig. 3B); and
	a mapping between portions of distributively stored passenger-consumable content and respective on-board storage locations, the respective on-board storage locations including the one or more servers and the one or more self-healing networks, and the mapping stored in one or more memories of the system and utilized by the system to at least one of: route a request, of a requesting device disposed on-board the vehicle, for particular passenger-consumable content, or route the particular passenger-consumable content to the requesting device, as discussed per claim 1 above.

As to claims 18-20 Bedekar teaches all the elements as discussed per claims 2-8 above.

As to claim 20, it is noted that the “wherein” clause is a mere non-functional descriptive material that is not accorded patentable weight. In particular, whether a not a wireless device belongs to a crew member or passenger does not affect function or structure of the device and thus does not affect any of the claimed steps in a limiting manner. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLEG SURVILLO/
Primary Examiner, Art Unit 2442